DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 U.S.C. § 112
The following are quotations of the first paragraph of 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112, respectively:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The crux of the applicant's invention is to allow a person to use a generic computing system in order to select (input) a fluid density and a fluid drain time and then be informed of six corresponding equivalent viscosity values (in centipoise) at respective six rheometer rotation speeds.  This is seen in figure 1.
	In paragraphs 24 and 25 the specification states:
The invention uses two input parameters, density and viscometer drain time, and using artificial intelligence techniques, including machine learning and/or neural networks, calculates and outputs conventional rheometer RPM dial readings (and in centipoise). In embodiments, the machine learning techniques include gradient boosting, gradient tree boosting (boosted trees), bootstrap forests, or other like algorithms.
The invention uses some or all of the following parameters and variables as predictors to arrive at predicted conventional dial readings (and in centipoise) for each RPM: nominal height, wall shear, pressure differential, flow coefficient, mass flow rate, Graham's Law of diffusion (gases), and relative change in viscosity with square root of shear rate. These parameters are further described below.
Paragraphs 26 through 40 simply list the one or more additional and non-user input parameters/variables that might be used (in addition to the user input density and drain time) in order to predict the conventional dial readings.  
	The applicant's specification is completely silent as to how the conventional dial readings are predicted based on density, drain time, and "some or all" of the additional parameters/variable.   For example, in paragraph 43 the specification merely describes at a high level of generality the "process" to predict the conventional dial readings: 
FIG. 3 shows input density and viscometer drain time as input parameters. The output dial readings are obtained as shown. Next, non-residual drain time is obtained. The mass flow rate is then deduced. Six pre-trained boosted trees are then deployed. Bootstrapped forests or other algorithms then calculate six RPM dial readings (and in centipoise) equivalent to those of a conventional rotational rheometer. Funnel time and density are the only two inputs required.
The specification does not describe how the "pre-trained boosted trees" are actually pre-trained and how they are deployed.  The specification does not describe how the bootstrapped forests or other algorithms then calculate (predict) the RPM dial readings in centipoise based only on user-input density and drain time.
Paragraphs 44 through 46 describe some weighting value afforded to some of the inputs and the one or more additional parameters/variables.  However, these paragraphs do not provide any insight as to how the applicant actually correlates/converts only the user-input density and drain time to the predicted the conventional dial readings.  Paragraphs 47 though 67 merely describe the generic hardware that can be used as part of the system.  Paragraphs 68 through 71 merely provide conventional rheological background information.
In summary the subject matter is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention especially without significant undue experimentation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2855